Citation Nr: 0631935	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-11 001	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for shin splints.  

2.  Entitlement to service connection for bilateral knee 
disability, including as secondary to service-connected back 
disability.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected thoracolumbar strain with 
degenerative and discogenic disease of L4-L5.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from April 1992 to March 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  

A January 2002 rating decision granted service connection for 
thoracolumbar strain and assigned a noncompensable evaluation 
effective on March 31, 2000.  

A January 2004 Decision Review Officer's decision added 
degenerative and discogenic disease at L4-L5 to the veteran's 
service-connected thoracolumbar strain and assigned a 10 
percent evaluation for the disability effective on March 31, 
2000.  

The issue of an initial evaluation in excess of 10 percent 
for service-connected back disability is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  


FINDINGS OF FACT

1.  The claim of service connection for shin splints was 
originally denied by an unappealed rating decision in 
November 1994.  

2.  Additional evidence that bears directly and substantially 
upon the specific matter under consideration, that is not 
cumulative or redundant of evidence previously of record, and 
that by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim has not been 
received since the November 1994 RO decision.  

3.  The veteran is not shown to have manifested complaints or 
findings referable to a disorder of either knee during 
service or until several months after service when she first 
voiced complaints of symptoms related to squatting and 
demonstrated findings of small joint effusion involving the 
right knee.  

4.  The veteran currently is not shown to have a chronic knee 
condition that is due to any event or incident of her period 
of active service.  

5.  The currently reported bilateral knee pain and crepitus 
are not shown to have been caused or aggravated by the 
veteran's service-connected back disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for shin splints.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2006).  

2.  The veteran is not show to have a disability of either 
knee manifested by pain and crepitus due to disease or injury 
that was incurred in or aggravated by active military duty; 
nor is any proximately due to or the result of the service-
connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In April 2002, the RO sent the veteran a letter, with a copy 
to her representative, in which she was informed of the 
requirements needed to reopen a claim based on new and 
material evidence.  

In July 2002, the RO sent the veteran a letter, with a copy 
to her representative, in which she was informed of the 
requirements needed to substantiate a claim for service 
connection.  In accordance with the requirements of VCAA, the 
letters informed the veteran what evidence and information 
she was responsible for and the evidence that was considered 
VA's responsibility.  

The letters explained that VA would make reasonable efforts 
to help her get additional evidence but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Private medical 
records were added to the claims file after the letters were 
mailed.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his or her possession that pertains 
to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if new 
and material evidence was found and the reopened claim was 
granted or if the claim for service connection for knee 
disability was granted.  

However, since the veteran's attempt to reopen a claim of 
service connection for shin splints and her claim for 
bilateral knee disability are being denied, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

However, VA's duty to assist the veteran in the 
development of her claim is not triggered unless and until 
a claim is reopened.  See 38 U.S.C.A. § 5103A.  With 
respect to the claim for service connection for bilateral 
knee disability, a VA opinion was obtained in November 
2003.  

The veteran has been given ample opportunity to present 
evidence and argument in support of her claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

In general, unappealed rating decisions are final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen 
a finally disallowed claim when "new and material" 
evidence is presented or secured with respect to that 
claim.  

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
prior to August 2001, the earlier version of the law is 
applicable in this case.  

According to the relevant VA regulation, "[n]ew and 
material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2006).  

Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 
(2006); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  



New And Material Evidence Claim

Factual Background

The issue of service connection for shin splints was denied 
by the RO in November 1994 because the evidence did not show 
that the veteran had a current disability due to service.  

Previously Considered Evidence

The evidence on file at the time of the November 1994 
decision consisted of the veteran's service medical 
records, a May 1994 VA examination report, and written 
statements from the veteran.  

The veteran's service medical records reveal the notation 
of shin splints in July and August 1992; x-ray studies of 
bilateral tibia-fibula were normal.  There were no 
subsequent complaints or findings of shin splints in 
service, including on medical examination in February 
1993.  No complaints or findings of shin splints were 
noted on VA spine evaluation in May 1994.  

Evidence Received Since November 1994

The evidence received since November 1994 consists of VA 
examinations and treatment records dated from November 
1994 through December 2003, private treatment reports 
dated from December 1995 through May 2003, and written 
statements by and on behalf of the veteran.  


Analysis

The issue of service connection for shin splints was denied 
by VA in November 1994 because there was no evidence after 
August 1992 of the disability, which means that there could 
not be any evidence linking postservice shin splints to 
service.  

As discussed, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be evidence that the veteran currently has shin 
splints due to service.  

The pertinent medical evidence received by VA since November 
1994 does not include a diagnosis of shin splints.  The only 
reference to shin splints is in a May 2003 statement from 
C.S., M.D., who noted that the veteran's knee pain might be 
related to either chronic back pain or the shin splints in 
service.  

As there was already evidence on file of shin splints in 
service and Dr. S. did not diagnose chronic shin splints in 
May 2003, this evidence, while new, does not show a current 
disability.  Consequently, the Board finds that the evidence 
since November 1994 still does not contain a nexus opinion 
linking a current disability to service.  

Therefore, the Board finds that the evidence submitted since 
the November 1994 RO decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

Based on the above, the Board finds that the veteran's claim 
of service connection for shin splints may not be reopened.  

Moreover, the veteran's written contentions cannot be used to 
establish a nexus between claimed shin splints and service 
because a layperson is not qualified to render a medical 
opinion regarding the etiology of a disorder or disability.  
See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

As the evidence submitted since November 1994 is not new and 
material, the claim of service connection for shin splints is 
not reopened and the benefit sought on appeal remains denied.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability).  

Moreover, the benefit of the doubt doctrine is not applicable 
to this issue since the veteran has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen the finally disallowed claim of entitlement to service 
connection for shin splints.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  


Service Connection Claim

Analysis

The veteran is service connected for thoracolumbar strain 
with degenerative and discogenic disease at L4-L5, rated as 
10 percent disabling; and hypertension, rated as no percent 
disabling.  

The veteran's service medical records do not reveal any 
complaints or findings of a knee disability, including on 
examination in February 1993.  

The initial postservice reference to knee disability was in a 
VA treatment record prepared on September 23, 1994.  It was 
noted at that time that the veteran had first reported asking 
about her right knee.  She reported that this had only been 
bothering her for a couple of months and that there been 
nothing there previously.  Reportedly, this had begun when 
she was squatting down.  

On VA examination in November 1994, approximately 8 months 
after discharge, when she complained of having had knee pain 
of several months duration.  There was full range of motion 
without instability on examination.  Magnetic resonance 
imaging of the right knee in November 1994 showed a small 
knee joint effusion, but no internal damage.  

According to a July 2002 medical report from Dr. S, the 
veteran had complained of knee pain in May 2002; and 
examination of the knees revealed moderate crepitus with full 
motion.  The X-ray studies of the left knee were considered 
normal.  Dr. S concluded in May 2003 that the veteran's 
"knee pain [might] be related to either her chronic back 
pain or her shin splint injuries which she had in the 
service."  

After examination of the veteran's knees in November 2003, 
and review of the claims file, a VA examiner noted that x-
rays of the knees were within normal limits and that the 
veteran's knee complaints could not be directly linked to, or 
associated with, activities or experiences in service.  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
reasons for its rejection of any material evidence favorable 
to the veteran.  See 38 U.S.C.A. § 7104(d) (West 2002); see 
also Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481  (Fed. Cir. 
1997).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

In reviewing the evidentiary record, the Board finds that the 
preponderance of the evidence to the evidence to be against 
the veteran's claim.  Although Dr. S opined in May 2003 that 
the veteran's knee pain might be related to chronic back pain 
or shin splint injuries in service, service connection may 
not be based on a resort to speculation or even remote 
possibility.  Medical opinions that are speculative, general, 
or inconclusive in nature cannot support a claim.  See 38 
C.F.R. § 3.102; Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  

The use of the term "may be related" has been determined by 
the Court to be too speculative to be used as a nexus opinion 
in support of the veteran's claim of service connection.  

On the other hand, the November 2003 VA opinion is based on 
both physical examination and a review of the claims file and 
is specific in concluding that the veteran's current knee 
problems were not causally related to service or to an 
incident of service, which would include her service-
connected back disability.  

As noted hereinabove, the veteran first manifested right knee 
symptoms apparently related to small joint effusion due to 
squatting several months after service.  The Board also finds 
on review of the record that the veteran did not voice left 
knee complaints until many years after service.  

The evidence on review does not present a basis for 
concluding that the service-connected back disability was 
either causative or aggravating factor in the development of 
the veteran's current bilateral knee pain and crepitus.  

Consequently, because all of the factors needed to warrant 
service connection for knee disability on either a direct or 
secondary basis have not been shown, service connection is 
not warranted for bilateral knee disability.  

Despite the veteran's written assertions in support of her 
claim for service connection for knee disability, the 
notation above that a layman is not competent to comment on 
medical matters such as the diagnosis of a disability or the 
etiology of any such disorder also applies to this issue.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1).

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application with respect to the issue of entitlement to 
service connection for bilateral knee disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 



ORDER

As new and material evidence sufficient to reopen the claim 
of service connection for shin splints has not been 
submitted, the appeal to this extent is denied.  

Service connection for a claimed knee disability, to include 
on a secondary basis, is denied.  



REMAND

As noted hereinabove, VA's statutory "duty to notify" under 
the Veteran's Claims Assistance Act of 2000 (VCAA) requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  

VA is also required to notify a claimant of the evidence 
needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, there is no letter from the RO to the veteran 
discusses the evidence needed to substantiate her claim for 
an initial rating in excess of 10 percent for service-
connected back disability.  

Based on the above, this remaining matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2005) 
and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Specifically, the RO 
must take appropriate steps to ensure 
that the veteran is given notification of 
any additional evidence to be provided by 
VA and of evidence that must be provided 
by the veteran, as well as notification 
of the evidentiary requirements for 
substantiating her claim for an initial 
rating in excess of 10 percent for 
service-connected back disability.  

2.  Thereafter, if any benefit sought on 
appeal remains denied, a Supplemental 
Statement of the Case must be provided to 
the veteran and her representative.  The 
veteran and her representative should be 
afforded an adequate opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


